EXHIBIT 32.1 CERTIFICATION BY KEVIN J. MCNAMARA PURUSANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned, as President and Chief Executive Officer of Chemed Corporation (“Company”), does hereby certify that: 1) The Company’s Annual Report on Form 10-K for the year ending December 31, 2013 (“Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: February 27, 2014 /s/ Kevin J. McNamara Kevin J. McNamara (President and Chief Executive Officer)
